PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/271,679
Filing Date: 21 Sep 2016
Appellant(s): Lin et al.



__________________
Douglas Link
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-4, 9-14, 16-18, 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150312451 to Lei (“Lei”) also cited in an IDS, in view of US 20110213204 to Kuroda (“Kuroda”) also cited in an IDS, and further in view of US 20120031977 to Havens (“Havens”).
Restatement of the Claim 1 Rejection:  “An endoscope imager comprising:
a system-in-package including 
(a) a camera module having an imaging lens with an optical axis (“Imaging objective 250 and image sensor 210 are configured such that the optical axis of imaging objective 250 is substantially perpendicular to a surface normal of pixel array 215.” Lei, Paragraph 31 and Figs. 1-3 and 12.  Also note that the system is packaged in “an enclosure 290” Lei, Paragraph 29 and Figs. 1-3.  Also note an optical lens can be embodied as a light receiving surface particular to the transparent layers of the CCD or a CMOS assembly in Lei, Paragraph 52 and Figs. 1-3.  Also note an embodiment in Kuroda indicating that lens (other than an objective lens) may be present directly over the imager: “The CCD 32 is disposed so that a light receiving surface 32a is approximately orthogonal to an optical axis L2 … a widely known color CCD having a color mosaic filter attached to the light receiving surface 32a” a lens that covers the imager 32, in Kuroda, Paragraph 35 and Figs. 1-3.  See statement of motivation below.)
(b) an illumination unit configured to emit illumination propagating in a direction away from the imaging lens, the direction having a component parallel to the optical axis; and  (Note that the claims do not limit the contents of illumination unit.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the illumination unit can be a light guide, lens assembly, or an active light source such as an LED.  Prior art teaches various embodiments within the claimed scope:  “In certain embodiments, imaging system 200 further includes a light source 240 for illuminating a scene.”  Lei, Paragraph 32 and Figs. 1-3 and 12.  Also note an embodiment in Kuroda Fig. 1 and Paragraph 36 and arrangement substantively similar to Specification Fig. 7, and Havens, Paragraphs 49-50 and Figs. 8-9.  See statements of motivation below.)  
(c) an integrated circuit package mechanically and electrically connected to both the camera module and the illumination unit;  (“an enclosure 290” which packages the integrated circuits with imagers and illumination unit in Lei, Paragraph 29.  Also see an embodiment of “Prior art image sensor 500 includes a pixel array 510, electronic circuitry 520, and solderable connectors 540. … When implemented in a conventional medical endoscope camera having a cylindrically shaped enclosure, prior art imaging system 500” integrating both optics and circuits in one package in Paragraphs 36-38 and Figs. 5-6, and note the fixed mechanical arrangement of components inside the enclosure/package in Figs. 1-4 and electrical connections in Fig 12.  Also note an embodiment in Kuroda Fig. 1 and Paragraph 36, and Havens, Paragraphs 49-50 and Figs. 8-9.  See statements of motivation below.)  
a specularly reflective surface facing the camera module and forming an oblique angle with the optical axis, the specularly reflective surface being configured to reflect the illumination toward a scene and reflect light from the scene toward the camera module,”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a secularly reflective surface is also known in the art as “half-mirror” (i.e. light is only reflected by parts of the surface covered by reflective specs) and according to the Specification it can be embodied as a beam splitter that separates the beam into transmitted and reflected components.  See Specification Paragraph 70 and Figs. 3A, 5A, and 7.  Also note treatment of substitutions above, here substitution of the terms (specularly reflective surface, half mirror, and beam splitter) is obvious because they substantively overlap in definition, equivalent in function, and each term refers to a structure that is “configured to reflect the illumination toward a scene and reflect light from the scene toward the camera module” according to the claim.
Prior art teaches an embodiment of a “Beam splitter cube 335 includes an interface 330, which is an embodiment of reflective surface 130 (FIG. 1).”  Lei, Paragraph 34 and Figs. 1-3.  Also note an embodiment of a half-mirror:  “Each of the plates has a transparent base and a half mirror film attached to the base. The image sensor captures the image light reflected from the spectral characteristics variable optical element, and outputs an image signal corresponding to the image light.” in Kuroda, Paragraphs 9, 28 and Figs. 2-3.  See statement of motivation below.)
“such that when (a) the system-in-package and the specularly reflective surface are attached to an interior surface of an endoscope enclosure having a side viewing port opposite the interior surface and (b) the optical axis is parallel to the interior surface, the side viewing port is in the camera module's field of view and the camera module does not prevent a width of the endoscope enclosure, between the interior surface and the viewing port, from being less than the camera-module height.”  (Note that this language is phrased specifically to not limit the claimed imager.  (a) The language “the intended use of a structure” in an endoscope, but does not limit the claim to an endoscope or to having any particular structure beyond what is claimed in the other elements.  See treatment of optionally claimed language above.  Further note that as claimed, the camera module neither prevents nor enables “a width of the endoscope enclosure, between the interior surface and the viewing port, from being less than the camera-module height,” which also does not limit the elements of the claimed imager to any particular structure.  Indeed according to Specification, Fig. 8, the width of the endoscope enclosure 808, is not less than the camera-module 320 height.  (b) To the extent this element is directed toward a capability to integrate the claimed imager inside an endoscope, note that both Lei, Paragraph 2 and Kuroda, Paragraph 8 direct the references toward integration in an endoscope, with Lei, Figs 7A and 7B and Kuroda Figs. 2-3 reading particularly closely on the desired use and its example in Specification Fig. 8.  See statement of motivation below.)
Lei does not teach an embodiment of “a specularly reflective surface” that may be directed to a use of a light absorber for absorbing and attenuating light, and/or to a half-mirror.
Kuroda teaches the above embodiment in the context of an endoscope:  “Each of the plates has a transparent base and a half mirror film attached to the base. … The imaging device may further include a light absorber for absorbing and attenuating light that has passed through the spectral characteristic variable optical element.” Kuroda, Paragraphs 9-12 and Fig. 3.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of partially reflective beam splitter surfaces in Lei to use a specularly reflective surface such as light absorbers and/or half-mirrors as taught in Kuroda, in order to reflect some of the light and thus attenuate passing light for purposes of slitting the light beam into beams of particular properties (i.e. brightness, spectra, polarization) and/or to redirect parts of the light toward multiple optical components.  See Kuroda, Paragraphs 9-12 and Figs. 2-3 and Lei, Paragraph 34 and Figs. 1-3.  
Cumulatively, where Lei and Kuroda not teach a variant embodiment of ”a system-in-package including (a) a camera module having an imaging lens with an optical axis (b) an illumination unit configured to emit illumination propagating in a direction away from the imaging lens, the direction having a component parallel to the optical axis; and (c) an integrated circuit package mechanically and electrically connected to both the camera module and the illumination unit;” as may be directed to assembling camera imager and an “active” illumination unit on one planar board or substrate (as exemplified in Specification Fig. 3.)
Lei combines a camera and an integrated circuits package (Figs. 6, 8, 10B) but not an illumination unit, Kuroda integrates the camera integrating an IC imager and a lens and a passive illumination unit configured to emit illumination embodied in a light guide (Paragraphs 25-27 and Figs. 1-3) but does not teach planar integration with an active illumination unit.  However these references indicate that the technology to integrate the components in the claimed manner is known in the art even if not explicitly exemplified; this knowledge in the art is supported by Specification Paragraph 22.
Further, Havens teaches the above variant embodiment of the claim language, integrating an IC structure 502, an imaging module 516, and a light source 520, combined with corresponding sensory, lens assembly, and mechanical and electrical connections on a single substrate or IC package.  See Havens Paragraphs 25, 49-51 and Figs. 8-9.  The substrate integration is accomplished similarly to the integrations in Lei Figs. 6, 8, 10B and Kuroda, Figs. 2-3.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the component integrations in Lei and Kuroda to include the camera imager and an “active” illumination unit on one planar board or substrate as taught in Havens, in order “provide the functionality necessary to illuminate, image, and decode the decodable indicia using components and circuitry that can fit within a form factor that can be substantially less than the form factor of other, larger devices that provide similar functionality.” See Havens, Paragraph 25.  Thus the imager integrations illustrated in Lei and Kuroda may also integrate illumination which would emit and get reflected in parallel with the reception and reflection of light into the imager.
Where necessary note that optical properties of cameras (for capturing images), light sources (for illuminating a subject), lenses (for passing light), and mirrors (for reflecting light) are well established in the art, and substitution of one arrangement of optical components for another arrangement of optical components using mirrors to reflect light and lenses to pass light that accomplishes the same result (illuminating and capturing an image) is known and obvious.  See treatment of substitution and arrangement above.  Without claiming additional materials or structures that extract the desired benefit for a particular arrangement, the claims do not present more than an obvious variation of what is known in the art.


(2) Response to Argument
It is a well-established function of prior art digital endoscopes that optics is used to direct light toward the imaged subject from a light source(s) and to direct light reflected from the image subject toward an imager(s).  And because optical light can be easily split and reflected, this functionality can be accomplished by an infinite number of functionally equivalent arrangements. 
Under the MPEP, arrangements that preserve device functionality must be accompanied by evidence of unexpected results that would outweigh evidence of obviousness found in the prior art under the Graham v. Deere considerations.  Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.)

The present claims are directed to an Arrangement of optical components in an endoscope that maintain the functionality of the endoscope.  
In the Specification, the intended improvement is to use a half-mirror embodied as a secularly reflective surface (340S in Fig. 3A) and an integrated circuit that combines the camera and the illumination (315) in order to avoid using optical guides (220 in Fig. 2) of Applicant admitted prior art (“AAPA”), in order to make the device smaller.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, Fig. 2 does not represent the state of the art before the invention.  Both the use of half-mirror to redirect light (130 in Lei Fig. 1) and the use of integrated circuits with processors, imagers, and illumination (Havens Fig. 11) were known in the art:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


And prior art provides the same motivation for combining these techniques as the Specification, in order to “provide the functionality necessary to illuminate, image, and decode the decodable indicia using components and circuitry that can fit within a form factor that can be substantially less than the form factor of other, larger devices that provide similar functionality.” See Havens, Paragraph 25.
Thus there is evidence on the record that all the claimed technologies were known in the art, and it was also known to integrate the components in order to fit them into a smaller form factor while preserving endoscope functionality – exactly as disclosed and claimed.
And while the arrangement in Specification Fig. 3 and the prior art figures is not identical, there is no evidence that the differences would produce unexpected results (i.e. no evidence of unexpected reduction in form factor beyond the benefits that are generic to the prior art).

And there is move evidence of obviousness of arrangements that produce the same functionality.  (1) The angles of the optical elements may vary greatly (between obtuse and astute) without affecting performance:  “some embodiments may be relatively insensitive to the exact angle between the optical axis of imaging objective 150 and a surface normal of pixel array 125 … Under most circumstances, it is possible to manufacture imaging system 100 such that an angle between the optical axis of imaging objective 150 and a surface normal of pixel array 125 within the range from 80 to 100 degrees is maintained.”  Lei, Paragraph 27 and Kuroda, Paragraphs 10 and 30.  
(2) A light source can be provided in different arrangements to perform the same function, illuminating the subject: directly on the surface of the endoscope (Lei. Fig. 4), directed through a light pipe (Kuroda Fig. 1 and Specification Fig. 2) or integrated with the camera and sharing the same light path (Havens Figs. 11-12 and Specification Fig. 3), the latter being more compact.  
(3) And, light can be channeled to an imager and the light source by any variety of arrangements, directly through protective lenses (Kuroda Fig. 1 element 32a, Havens, Fig. 9 element 532 and 572), through discrete objective lenses (Lei, Figs. 1-2, Kuroda Fig. 1, Havens, Fig. 12), reflected at various angles through mirrors, prisms, beam splitters (also known as half mirrors or secularly reflective surfaces) (Lei. Figs. 1-4, Kuroda, Fig. 3), or in combination of all of the above (Lei. Figs. 1-4, Kuroda, Fig. 3).

Thus there is a lot of evidence to indicate that variations that Appellant argues to be inventive would have been known or obvious to a person of skill in this art.
	
Answer to Specific Arguments:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

On Page 7, Appellant argues regarding Lei, Fig. 3 (above):  “regarding limitation (2), interface 330's being part of the alleged camera module precludes it from being able to "reflect light from the scene toward the camera module" as required by claim 1.”
Examiner notes that this is entirely inaccurate:  “Beam splitter cube 335 includes an interface 330, which is an embodiment of reflective surface 130 (FIG. 1).”  Lei, Paragraph 34.
	As illustrated in Lei Figs. 3 and 1 above, “reflect light from the scene toward the camera module” such as 215 and 125 is exactly the function of the interface, and there are multiple embodiments in Lei that teach this feature.

Appellant also argues:  “interface 330 is part of Lei's alleged camera module, and cannot be a specularly reflective surface that satisfies either limitation (1) or (2) above.”
Examiner notes that in the art a “specularly reflective surface” is also known as a half mirror, and it operates by coating a lens with metal specs that reflect some of the incoming light.  This is exactly what Lei uses:  “In one embodiment, surface 230 reflects at least a portion of light transmitted by imaging objective 250 … surface 230 includes a coating to achieve a desired reflection coefficient such as greater than 90%, greater than 95%, or between 45 and 55%. The coating is, for example, a dielectric coating or a metal coating.”  Lei, Paragraph 29.

At the bottom of page 7, Appellant argues:  “Modifying Lei's imaging system according to alleged teachings of Kuro da and Havens would render Lei's imaging device inoperable for its intended purpose.”
(1) As a threshold, examiner notes that both Lei and Havens perform digital imaging through complex optics, which is the same purpose.  And, as explained above, the elements and the optics can be arranged through a variety of orientations without frustrating this purpose.
(2) The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Havens Fig. 11 illustrates that an integrated circuit that contains an imager and processing circuitry as in Lei. Fig. 7A can also contain a source of illumination.  A clear indication of obviousness.

On Pages 8-9 Appellant argues:  “The rejection alleges that in Lei's FIGs. 4, 7A, and l0A, "the image sensor and the imaging lens [are] on a same side of the reflective surface or a beam splitter (corresponding to the specularly reflective surface)." (Office Action, p. 23, 24.) Claim 21 requires that "the camera module also includ[es] an image sensor intersected by the optical axis" of the imaging lens. Each of Lei's FIGs. 4, 7A, and l0A includes an image sensor (210 or 600) and imaging lens (250 or 750) on a same side of a reflective surface. However, neither of image sensors 210 and 600 is "intersected by the optical axis" of an imaging lens, as required by limitation 21.1 of claim 21.”
Examiner notes that this is inaccurate.  Appellant only points to the objective lenses which are not cited as the reasons for rejection
Image sensors such as Lei 210 or 600, necessarily have integrated and protective imaging lensing in line with the imager, which illustrated in Kuroda Fig. 2 element 32a (below) and the multiple lens layers in Havens Fig. 9 (below).  
This is basic knowledge in the art.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

On page 9, Appellant argues:  “Endoscope imager 400 of the present application is an example of the claimed endoscope imager. … Hence, the limitations of claim 21 do modify the operation of the claimed device; and contrary to the assertions of the rejection of claim 21,”
Examiner notes that it is inappropriate to read limitations from an example in the written disclosure into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
If Appellant must resort to citing the specification rather than the claims to point out a feature, then the claims are not particularly limited to having that feature. 


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

On Page 11, Appellant argues with respect to Fig. 4 of the Specification (above left):  “Applicant respectfully disagrees for reasons stated above, and because, as claim 1 states, the "camera module does not prevent a width of the endoscope enclosure, between the interior surface and the viewing port, from being less than the camera-module height."”
Examiner first reminds that Fig. 4 is not a claim limitation.
Examiner further notes that Fig. 4 is not drawn to scale.
Examiner finally notes that since prior art discloses substantively similar structure and functionality, it would produce substantively identical results as the claimed structure when used in a particular environment, as illustrated in Lei, Fig. 1 (above right).

On page 11, Appellant argues:  “Modifying Lei's imaging systems to conform to claim 21's limitation 21.3 would render them unsatisfactory for their intended purpose.”
As Examiner discussed above, a large number of component rearrangements without departing from the intended functionality of the endoscope.

On pages 11-13, Appellant argues:  “As shown in an annotated version of FIG. 4 above, changing Lei's imaging system 400 such that imaging lens 250 is between reflective surface 435 and image sensor 250 would result in either lens 250A or lens 250B replacing lens 250.”
As Examiner noted above, and endoscope typically integrates multiple lenses. The  image sensors are manufactured with at least a protective lens, and are conventionally integrated with a number of lenses and lens-filters.  See Kuroda, Fig. 2 and Havens Fig. 9.  And while an endoscope can integrate additional objective lenses, it is not necessary to move an objective lens of the endoscope to provide the image sensor with a lens.  

Arguments regarding Claim 13 on Pages 14-15 are substantively similar to argument regarding Claim 1 above.

On Page 16, Appellant argues:  “Claim 13 requires that "the illumination unit being between the Kuroda, FIG. 3 (detail), imaging device 80 specularly reflective surface and the camera module, in dimension parallel to the optical axis." In the Office Action, the entire argument that cited art discloses this limitation is: See Lei, Figs. 2-4. Note optical interchangeability of the illumination and camera arrangements with respect to a partial mirror, and note treatment of arrangements above.”
Examiner first notes that Appellant’s summary of the claims is inaccurate.  First and clearly, the claims do not impose limitations on Kuroda.  Second, Claim 13 recites “an illumination unit (a) mounted on a substrate top surface that is substantially parallel to the optical axis, and (b) configured to emit illumination propagating substantially orthogonally to the optical axis,” 
This example is clearly illustrated in Havens Fig. 11, where the optical axis is vertical and the arrangement of the substrate is horizontal.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Similarly, Claim 13 recites:  “a specularly reflective surface facing the imaging lens and forming an oblique angle with the optical axis,” which has been addressed as an obvious arrangement within the range of the prior art above.

Arguments regarding Claim 13 on pages 19-20 substantively repeat arguments addressed above.  

Also, Appellant argues on Page 19:  “Kuroda' s endoscope 10 and light sources 60, 61 are shown right as part of Kuroda's FIG. 1. Endoscope 10 includes a tubular insert section 20. …”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Examiner notes that Kuroda teaches many additional features, that Appellant may not regard to be useful for his claims, but the additional features (such as enclosures) do not prevent Kuroda from teaching the lensing and the arrangement of optics for which it was cited.

Conclusion
The claimed arrangement is substantively identical in structure, composition, and function to an arrangement within the scope of arrangements discussed in the prior art.
The intended benefits flow naturally from applying the prior art:
It is well established that integrated circuits make devices smaller than ordinary circuits.  It is well established that mirrors reflect light to change the angles at which optical components can be arranged (such as for viewing from the side of the imager rather than from the top).  And it is well established that many rearrangements and angles can be made to the optical components without changing the functionality or even the form factor of the endoscope.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Mikhail Itskovich/
Primary Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/           Supervisory Patent Examiner, Art Unit 2483       

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.